Dunbar, J.
(dissenting) — I dissent. It seems to me, from the statement of the case presented in the majority opinion, that the judgment ought to be reversed. The testimony shows that the children in the neighborhood used this ground for playing purposes; that this fact was known to the operators of the mill, as was also the fact that water from the barrel was used generally by the settlers in the neighborhood. The argument is that the barrel of hot water was so surrounded with ordinary safeguards that it was apparently safe, and that it would not be supposed to be dangerous. Of course, if there had been an apparent danger, then the element of contributory negligence would enter in, and there could be no recovery. But the fact that it was not apparently dangerous, and was dangerous in fact, throws the burden of ascertaining the danger upon the party who-placed it there, was operating it, and was responsible for it. *278The evidence does not show in what manner the plug was removed. The child was so badly hurt at the time the accident occurred that she was not able to remember anything very definitely about it, except that the water poured out on lier and injured her when she was attempting to get water. It may have been that the plug was so loosely maintained there that, in brushing against it, it came out. It may have been that she stepped on it, to aid her in getting to the top of the barrel for the purpose of getting water. But, in any ■event, it proved to have been dangerous, and a view of the plug is convincing that it was, at least, a very rude and insufficient fastening to a barrel of scalding water in a place which was frequented by the neighborhood, and by the children of the neighborhood who were known to play around it, who used it to wash their doll clothes in, and to wet sand for the purpose of making sand houses.
The opinion relies largely upon Ritz v. Wheeling, 45 W. Va. 262, SI S. E. 99S, 43 L. R. A. 148, but all that is said in that case was the purest dictum. That was a case where a child was drowned in a reservoir belonging to the city of Wheeling, and the court decided that, in the absence of a ■statutory provision, the city was not liable, under the theory "that, where a city under the authority of the general law, undertakes a work for the sole use and benefit of the public, it is not liable for an injury caused by negligent or defective net of its servants, unless some statute, either directly or by implication, gives a private remedy; and there being no statute in that state giving a private remedy, the court held that the action could not be maintained. So that it was not necessary to discuss the question of liability, so far as the .negligence of the city was concerned. The writer of the ■opinion, though, saw fit to go outside of the necessities of the case, to deliver a discursive, flowery, and poetical dissertation on the allurements in nature which beset children, ■a portion of which is presented by the majority opinion. If this thought, which was solely the thought of the writer of *279the opinion and for which the court was in no way responsible, were to be followed, it would logically follow that there could be no recovery for a damage to children where they had been lured into danger. But it would be safer and more satisfactory to practitioners, as well as clients, if this court would follow the principles enunciated in its own decisions, rather than those of courts where the general principles announced by this court have been repudiated, as in the case just cited. This court has taken the reverse of the view taken by the •court in that case on every question discussed, and an examination of that case shows that many of the eases which were severely criticized in the opinion were cases announcing the principles which have been adopted by this court. This case, in my opinion, cannot be distinguished from McAllister v. Seattle Brewing & Malting Co., 44 Wash. 179, 87 Pac. 68, where the two rules were announced as set forth in the majority opinion. But certainly the first rule announced, viz., that
“Where the dangerous machinery is connected with an ordinary manufacturing plant, and so surrounded with the ordinary safeguards as to legitimately lead to the conclusion that children of immature years will not approach it, the owner or operator owes no such duty of active vigilance to possible trespassing children as required him to keep a guard over the premises,”
is not applicable to this case. There is no question here of leading the owners of this plant to the legitimate conclusion that children of immature years would not approach it, for the testimony is to the effect that they did approach it, that the owners knew that they approached it, that it was an accommodation to the people of the neighborhood generally which was conferred upon them by the company, and that the use had gone to such an extent that it must be presumed that they were there by invitation of the owners. But, quoting again from the same opinion:
“On the other hand, we have held that, where dangerous *280machinery and dangerous substances, of a character likely to excite the curiosity of children and allure them into danger, have been left unguarded in exposed places close to the highways, or play grounds of children, even though on the premises of the owner, and children have been attracted to them and met with injury, the owner or person leaving the dangerous machinery or substance is liable for such injury.”
This case falls squarely within that announcement. The dangerous place was left. The bubbling and steam of the water were visible and were likely to excite the curiosity of children. It was not safely guarded. If the barrel had been furnished with an ordinary faucet by which to turn the water on and off, it would have been some notice that the water would escape if the faucet were manipulated. But here the exhibit in the case shows that it was simply a bungling device which would naturally, if children were playing around it, result in the casualty which is the subject of this controversy. In discussing this question in the case just above cited, we further said, after reviewing some prior cases:
“The children injured in each case had no special license-to be at the place where the injury occurred, nor did the owner of the articles or substance causing the injury owe to the children any special duty of protection or care. But the cases are rested on the principle that it is negligence in itself to leave, exposed and unguarded near the haunts of children, dangerous machinery or compounds which must necessarily result in injury to them if they come in contact with it. If matters not that the dangerous article may be on the premises-of its owner, or that the injured person must become technically a trespasser to approach it. It is enough that the-thing is dangerous in itself, and is attractive and alluring to-children, and has been left exposed and unguarded in a place-where it must reasonably have been anticipated that children would be attracted to it, and tempted to play with and handle-it;”
an altogether different sentiment from the uncalled for expression of opinion by the judge who wrote the opinion in the Wheeling case. It seems to me that this is a stronger case in favor of reversal than that case, for there the boy *281was passing over the plant of the brewing company, and here the child was simply doing what the whole neighborhood had license to do, viz., trying to obtain water from this barrel.
The judgment, in my opinion, should be reversed, and the case allowed to go to the jury.